2020 IL App (1st) 200866-U
                                                No. 1-20-0866

                                                                                         FIRST DIVISION
                                                                                          October 11, 2022

      NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
      by any party except in the limited circumstances allowed under Rule 23(e)(1).
      ____________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                FIRST JUDICIAL DISTRICT
      ____________________________________________________________________________


      PEOPLE OF THE STATE OF ILLINOIS,                          )      Appeal from the Circuit Court
                                                                )      of Cook County.
               Plaintiff-Appellee,                              )
                                                                )
      v.                                                        )      No. 09 CR 08810
                                                                )
      JERMAINE CRADDOCK,                                        )
                                                                )      The Honorable
               Defendant-Appellant.                             )      Stanley L. Sacks,
                                                                )      Judge Presiding.

      ____________________________________________________________________________

               JUSTICE PUCINSKI delivered the judgment of the court.
               Justices Hyman and Coghlan concurred in the judgment.

                                                       ORDER

¶1   Held: The trial court’s summary dismissal of the defendant’s pro se postconviction petition is
     affirmed where defendant’s claim of ineffective assistance of appellate counsel was frivolous and
     patently without merit in that it had no arguable basis in law or fact.

¶2         Defendant appeals the first-stage dismissal of his postconviction petition in which he alleged,

     inter alia, that his appellate counsel was ineffective for failing to challenge the trial court’s decision

     to allow him to proceed pro se when defendant was not mentally competent to do so. Defendant

     was originally charged in a 126-count indictment with predatory criminal sexual assault,
     1-20-0866


     aggravated kidnapping, and related offenses stemming from an incident involving 12-year-old

     L.W. on April 17-18, 2009. Following a bench trial, at which defendant proceeded pro se,

     defendant was convicted of three counts of predatory criminal sexual assault and one count of

     aggravated kidnapping. He was sentenced to eight years on each of the predatory criminal sexual

     assault convictions and six years for aggravated kidnapping, all sentences to run consecutively for

     an aggregate 30-year term of imprisonment.

¶3                                             BACKGROUND

¶4       Defendant previously challenged his conviction on direct appeal. At that time, he argued that

     the cause should be remanded for a retrospective fitness hearing before a new trial judge where

     the original judge found a bona fide doubt as to his fitness but failed to hold a fitness hearing prior

     to trial. People v. Craddock, 2014 IL App (1st) 121447-U. Defendant also contended that the trial

     court abused its discretion by denying his request for standby counsel and sought for his mittimus

     be corrected to properly reflect his conviction for aggravated kidnapping. Id.

¶5       On direct appeal, we presented a procedural history of defendant’s case as well as a brief

     review of the evidence presented at trial, and we rely, in part, upon that presentation here and

     recount additional evidence as needed. Prior to trial, defendant was evaluated for fitness to stand

     trial four different times. Less than a month after he was arraigned, in which he was assigned an

     assistant public defender (APD), the APD requested a behavioral clinical examination (BCX) for

     defendant because he told her that he was on medication and did not understand the charges or

     trial procedure. On June 30, 2009, Doctor Susan Messina examined defendant and opined that he

     was fit to stand trial and had the ability to understand his rights under Miranda v. Arizona, 384

     U.S. 436 (1966). Doctor Messina also opined that defendant “evidenced an adequate understanding




                                                      -2-
     1-20-0866


     for courtroom procedure and the roles of court personnel and is capable of assisting counsel in his

     defense.” She noted that defendant “is prescribed psychotropic medication.”

¶6       Doctor Roni Seltzberg examined defendant on July 13, 2009, and determined that defendant

     was fit to stand trial, but she could not complete her evaluation as to defendant’s ability to

     understand Miranda because she had not received the necessary medical records. Regarding

     defendant’s fitness to stand trial, she opined that he “was able to demonstrate [an] understanding

     of the nature of the charges against him, the purpose of the proceedings against him, and he has

     the ability to assist counsel in his defense other than for his reported lack of memory for the specific

     allegation against him[.]” Doctor Seltzberg noted that “his current Medication Profile reflects that

     he has no medications on file” but he may have been recently prescribed Risperidone.

¶7       During several pretrial hearings, defendant indicated that he wanted to proceed pro se and, at

     times, expressed a desire for the trial court to appoint standby counsel to assist him. The trial court

     denied defendant’s request for standby counsel and explained to defendant that he had the option

     of either proceeding with counsel representing him or going pro se. On January 21, 2011, the trial

     court admonished defendant pursuant to Illinois Supreme Court Rule 401 (eff. July 1, 1984), which

     governs a criminal defendant’s waiver of counsel, defendant acknowledged that he understood

     those admonishments, the APD was granted leave to withdraw, and defendant proceeded pro se.

     During the numerous pretrial hearings, however, defendant also expressed a desire to be

     represented by private counsel, but he was unable to afford an attorney. He met with attorneys

     from private law firms to represent him pro bono, but, after consulting with them, they declined to

     do so. When the trial court explained to defendant that the APD could be re-appointed to represent

     him, defendant repeatedly stated that he did want the services of the APD.




                                                       -3-
       1-20-0866


¶8        On April 20, 2011, the court re-admonished defendant as to the charges and the penalties, the

       difficulties around self-representation, as well as Supreme Court Rule 401. On the next court date,

       after defendant’s mother told the court that defendant was not capable of representing himself, the

       trial court referred defendant to Forensic Clinical Services to conduct another evaluation as to

       defendant’s fitness to stand trial. On May 31, 2011, Doctor Roni Seltzberg evaluated defendant

       for a second time and again found him fit to stand trial. The doctor noted that defendant was

       prescribed psychotropic medications and there was no indication of any significant adverse effects

       from the medications on his fitness, although it was unclear whether he required those drugs to

       maintain his fitness. The doctor opined that defendant “was able to demonstrate his understanding

       of the nature of the charges against him, the purpose of the proceedings against him, and he is

       capable of assisting counsel in his defense if he so chooses.” The doctor diagnosed him with

       polysubstance dependence and personality disorder with antisocial features.

¶9        On August 19, 2011, Doctor Susan Messina evaluated defendant for a second time and again

       found him fit to stand trial. Regarding defendant’s fitness to stand trial, she opined that defendant

       “evidenced an adequate understanding for courtroom procedure and the roles of court personnel

       and is capable of assisting counsel in his defense at trial.” The doctor noted that defendant was

       currently prescribed psychotropic medication.

¶ 10      On November 23, 2011, after being fully admonished, defendant waived a jury and proceeded

       pro se to a bench trial which began on November 28, 2011. The evidence at trial showed that at

       about 11 p.m. on April 17, 2009, defendant led L.W. to a building at 4835 West Monroe Street

       where he raped her. The next morning, L.W. went home and outcried to her mother. Her mother

       testified that L.W. told her on their way to the hospital that a man had forced his penis into her

       vagina and anus, and he forced oral sex on her. L.W. underwent a physical exam at the hospital


                                                        -4-
       1-20-0866


       where swabs were taken from her vagina and anus. L.W. also spoke to police at the hospital. When

       L.W. returned home she again met with police and identified defendant from a photo array as the

       man who raped her. Defendant was arrested and subjected to a buccal swab that generated a DNA

       profile for him. The DNA from the swabs taken from L.W.’s vagina matched defendant’s DNA

       profile, and the anal swabs found a mixture of two human DNA profiles, i.e., one male and one

       female, from which defendant could not be excluded.

¶ 11       During defendant’s case-in-chief, the trial court admonished defendant regarding his right to

       testify and asked if he wanted to testify. Defendant did not respond, and then the court stated,

       “don’t look to the State for help. It’s up to you.” Defendant responded that he wished to testify,

       and then asked the State if it wanted to question him. The court admonished defendant that the

       State could not ask him questions until he testified. Defendant ultimately did testify, and stated

       that he never raped L.W. Following closing arguments, the trial court found defendant guilty of

       aggravated kidnapping and four counts of predatory criminal sexual assault.

¶ 12       Defendant obtained private counsel who filed a motion for a new trial, arguing that the court

       should have held a hearing to determine if defendant was on medication at the time of trial and

       whether he was fit while on medication. In denying the motion, the court indicated that it ordered

       several BCXs which all concluded defendant was fit for trial. The court specifically stated, “Every

       time he appeared before me although on occasion he was somewhat recalcitrant or somewhat

       annoying, I have no doubt whatsoever bonifide [sic] or otherwise upon his fitness to stand trial, I

       felt he was fit, and I still think he is fit.” The trial court also concluded, upon reconsideration, that

       the evidence did not establish the element of penetration in Count 7 which alleged contact between

       defendant’s mouth and L.W.’s vagina. Accordingly, the court vacated the finding as to Count 7.

       The court then sentenced defendant to an aggregate 30-year term of imprisonment.


                                                         -5-
       1-20-0866


¶ 13       On appeal, we remanded the cause back to the trial court judge for a retrospective fitness

       hearing after we found that the trial court failed to conduct a fitness hearing upon finding that there

       was a bona fide doubt of defendant’s fitness. Id. at ¶ 18. As to the trial court’s denial of defendant’s

       request for a standby counsel, we reviewed this issue for plain error and found that there was no

       error as the trial judge did not abuse his discretion in not appointing standby counsel and there was

       no structural error as the denial of standby counsel cannot be deemed structural. Id. at ¶¶ 23-28.

¶ 14       On remand, a retrospective fitness hearing was held on February 1, 2017, where defendant was

       represented by an APD. Doctor Susan Messina testified that she interviewed defendant on August

       9, 2011. Doctor Messina testified that she reviewed records that included, in pertinent part, a

       previous psychological summary that she had prepared in 2009, police reports, an advisement of

       rights and waiver form, psychological history from 2009, clinical history report from 2011, various

       hospital records, and two psychiatric summaries from Doctor Roni Seltzberg. She testified that

       defendant understood the charges and the roles of the participants in the courtroom. She diagnosed

       him with polysubstance dependence and found him fit to stand trial. She explained that a person

       can have some mental issues and still be fit to stand trial.

¶ 15       Defendant testified that in 2011, when his trial was approaching, he was depressed, stressed

       out, confused, and unsure about a lot of things. He further stated that he was on Zoloft, Risperidone

       and Depakote during the trial, but was taking the medications “off and on[.]” He admitted that he

       knew the roles of the judge, prosecutor, and defense attorney in 2011. At the conclusion of the

       hearing, the trial court found that defendant was fit to stand trial in 2011.

¶ 16       Defendant appealed the trial court’s decision. On June 18, 2019, we issued a summary order

       after defendant’s appellate counsel filed a motion requesting leave to withdraw as counsel based

       on the conclusion that an appeal in this case would lack arguable merit. People v. Craddock, No.


                                                         -6-
       1-20-0866


       1-17-0758 (unpublished order pursuant to Rule 23). We granted counsel’s motion for leave to

       withdraw as appointed counsel on appeal and affirmed the judgment of the circuit court.

¶ 17      On December 19, 2019, defendant filed a pro se postconviction petition in which he alleged,

       inter alia, that his appellate counsel was ineffective for failing to raise and argue that “the State

       should have insisted upon representation by counsel for [defendant] as a pro se defendant who

       suffered from a mental illness to the point where he was not competent to conduct trial proceedings

       by himself, and that the trial judge should have denied [defendant] who lacked the mental capacity

       to conduct his defense without the assistance of counsel.” In a written order dated March 11, 2020,

       the postconviction court found the issues raised by defendant to be frivolous and patently without

       merit and dismissed the petition for postconviction relief.

¶ 18                                           ANALYSIS

¶ 19      Defendant contends that we must reverse the summary dismissal of his postconviction petition

       and remand for second-stage proceedings where he set forth an arguable claim of ineffective

       assistance of appellate counsel for failing to raise the issue on direct appeal that the trial court

       should not have allowed defendant to represent himself pro se at trial. Defendant contends that his

       history of mental illness, the repeated fitness examinations, and his behavior in court showed that

       he did not have the mental capacity to represent himself. In turn, the State argues that the trial

       court’s summary dismissal of defendant’s postconviction petition must be affirmed where

       defendant’s argument has no arguable basis in law or fact as there is no evidence to show that he

       suffered from the kind of “severe mental illness” required to permit the trial court to deny

       defendant’s request to represent himself.

¶ 20      The Post-Conviction Hearing Act (Act) provides a procedural mechanism through which a

       defendant may assert a substantial denial of his constitutional rights in the proceedings which


                                                       -7-
       1-20-0866


       resulted in his conviction. 725 ILCS 5/122-1 et seq. (West 2018). At the first stage of

       postconviction proceedings, the circuit court must determine whether the defendant’s

       postconviction petition is “‘frivolous or is patently without merit.’” People v. Boykins, 2017 IL

       121365, ¶ 9 (quoting 725 ILCS 5/122-2.1(a)(2) (West 2014)). The circuit court may only

       summarily dismiss a petition as frivolous or patently without merit where the petition “has no

       arguable basis either in law or fact.” People v. Hodges, 234 Ill.2d 1, 16 (2009). A petition has “no

       arguable basis either in law or in fact” where it is “based on an indisputably meritless legal theory

       or a fanciful factual allegation.” Id. “An example of an indisputably meritless legal theory is one

       that is completely contradicted by the record,” and “[f]anciful factual allegations include those that

       are fantastic or delusional.” (Internal quotation marks omitted.) People v. White, 2014 IL App (1st)

       130007, ¶ 18. During first stage postconviction proceedings, “the courts treat allegations of fact as

       true so long as those allegations are not affirmatively rebutted by the record.” (Internal quotation

       marks omitted.) Id. We review de novo the summary dismissal of a postconviction petition. People

       v. Tate, 2012 IL 112214, ¶ 10. The trial court’s judgment is considered, not the reasons cited, and

       that judgment may be affirmed on any basis supported by the record if the judgment is correct.

       People v. Lee, 344 Ill.App.3d 851, 853 (1st Dist. 2003).

¶ 21      Defendant contends that his appellate counsel was ineffective. Defendants have a

       constitutional right to the effective assistance of counsel at trial and on direct appeal under the

       United States Constitution and the Illinois Constitution. People v. Jackson, 205 Ill.2d 247, 258-59

       (2001); U.S. Const., amends. VI, XIV; Ill.Const. 1970, art. I § 8. Under the Strickland standard,

       “[t]o prevail on a claim of ineffective assistance of counsel, a defendant must demonstrate that

       counsel’s performance was deficient and that the deficient performance prejudiced the defendant.”

       People v. Cathey, 2012 IL 111746, ¶ 23 (citing Strickland v. Washington, 466 U.S. 668, 687


                                                        -8-
       1-20-0866


       (1984)). Specifically, the defendant must demonstrate “that counsel’s performance was objectively

       unreasonable under prevailing professional norms and that there is a reasonable probability that,

       but for counsel’s unprofessional errors, the result of the proceeding would have been different.”

       (Internal quotation marks omitted.) People v. Domagala, 2013 IL 113688, ¶ 36. During first-stage

       proceedings, “a defendant need only show that he can arguably meet those two standards, i.e., it is

       arguable that his counsel was deficient and it is arguable that the outcome of his case would have

       been different absent the deficient representation.” Id. (Emphasis in original.) It is well-established

       that “the Strickland standard applies equally to claims concerning trial and appellate counsel.

       People v. Petranko, 237 Ill.2d 490, 497 (2010).

¶ 22       Generally, a criminal defendant has a constitutional right to represent himself if he makes an

       unequivocal request to do so. People v. Silagy, 101 Ill.2d 147, 179 (1984). When a defendant elects

       to proceed pro se, the trial court is required to admonish him of the nature of the charge, the

       possible penalties should he be convicted, and his right to be represented by counsel. Ill.Sup.Ct.R.

       401(a) (eff. Jul. 1, 1984). Here, it is undisputed that the trial court properly admonished defendant

       pursuant to Rule 401 and that defendant knowingly and voluntarily waived his right to counsel.

¶ 23       This court has previously recognized that, “[f]or many years, constitutional law required courts

       to allow a defendant to proceed pro se as long as the defendant was fit to stand trial and the judge

       was satisfied that the defendant understood the admonishments and was executing his or her

       waiver of counsel knowingly and voluntarily.” People v. Sheley, 2012 IL App (3d) 090933, ¶ 20

       (citing People v. Lego, 168 Ill.2d 561 (1995)).

¶ 24       However, in Indiana v. Edwards, 554 U.S. 164, 178 (2008), the United States Supreme Court

       found that to effectively exercise the constitutional right to self-representation, a defendant must

       have the mental capacity to conduct his own defense. Pursuant to Edwards, a court may deny a


                                                         -9-
       1-20-0866


       request for self-representation on the part of a defendant who is fit to stand trial but who suffers

       from such “severe mental illness” that he is “not competent to conduct the trial proceedings” by

       himself. Edwards, 554 U.S. at 177-78. However, a defendant’s request to proceed pro se may not

       be refused simply because he is ignorant regarding “the technical rules of law” (People v. Fisher,

       407 Ill.App.3d 585, 589 (4th Dist. 2011)), or because the trial court believes that the defendant’s

       choice is “ill-advised, unwise, or unsound, however correct that opinion may be” (People v. Ward,

       208 Ill.App.3d 1073, 1985 (4th Dist. 1991)). A trial court’s decision concerning a defendant’s

       request for self-representation is reviewed for an abuse of discretion. People v. Rohlfs, 368

       Ill.App.3d 540, 545 (3rd Dist. 2006).

¶ 25       In resolving this issue, we look to the factors considered by courts in other cases. For instance,

       in Sheley, the court looked at the determinations made by the doctors during the behavioral clinical

       examinations in which these doctors did not diagnose a several mental illness, the defendant was

       of average intelligence, he was “within the normal range of executive function”, he understood the

       charges against him, and he was knowledgeable regarding courtroom proceedings. Id. ¶¶ 25-27.

       The Sheley court also looked at whether defendant was coherent and capable of participating

       effectively in a conversation. Id. ¶ 28; See also People v. Rainey, 2019 IL App (1st) 160187, ¶¶

       74, 78 (“A defendant’s lack of civility and decorum, unlike his lack of legal ability, is a valid basis

       for denying his request for self-representation” but the “courts generally require a persistent pattern

       of pre-trial misconduct, and not just a single, isolated instance…”).

¶ 26       In People v. Allen, 401 Ill.App.3d 840, 851 (1st Dist. 2010), we found that the defendant “was

       able to carry out the basic tasks needed to present his own defense without the help of counsel”

       such as the defendant’s ability to make an opening statement and closing argument, cross-examine

       witnesses, entered exhibits into evidence, objected to witness’ testimony and submitted jury


                                                        -10-
       1-20-0866


       instructions. We also considered that the defendant was articulate when he conversed with the trial

       court as the trial court explained to the defendant the difficulties inherent in pro se representation.

       Id. at 852.

¶ 27       Likewise, in the present case, the trial record does not establish that defendant suffered from a

       “severe mental illness” that affected his competency for self-representation. See Edwards, 554

       U.S. at 178. While defendant is correct that he was examined four different times prior to trial to

       determine his fitness to stand trial, none of these evaluations provide evidence to support a

       conclusion that defendant suffered from a “severe mental illness” at the time of trial. Both Doctor

       Messina and Doctor Seltzberg evaluated defendant on two different occasions prior to trial. In each

       of these instances, they found that he was fit to stand trial and did not determine that defendant

       suffered from a “severe mental illness.” We recognize that, in 2011, Doctor Seltzberg diagnosed

       defendant with polysubstance dependence and personality disorder with antisocial features.

       However, defendant does not suggest, nor is there any evidence to support the conclusion that this

       diagnosis constituted a “severe mental illness.”

¶ 28       While defendant contends that he did not understand the roles of the parties evidenced by the

       fact that he sought help from the judge and the prosecution during trial, the record does not support

       this claim. Doctor Messina evaluated defendant twice, and she found on both occasions that

       defendant “evidenced an adequate understating for courtroom procedure and the roles of court

       personnel and is capable of assisting counsel in his defense.” Likewise, both times Doctor

       Seltzberg evaluated defendant, she found that he “was able to demonstrate understanding of the

       nature of the charges against him, the purpose of the proceedings against him, and he has the ability

       to assist counsel in his defense…” We also note that, during the retrospective fitness hearing,




                                                        -11-
       1-20-0866


       defendant testified that he knew the roles of the judge, prosecutor, and defense attorney at the time

       of his 2011 trial.

¶ 29       Moreover, the record shows numerous instances in which there were articulate exchanges

       between defendant and the trial court regarding his understanding and acceptance of the perils of

       self-representation. Beyond providing defendant the requisite admonishments pursuant to Rule

       401, the trial court repeatedly spoke with defendant regarding his decision to represent himself pro

       se and even offered for defendant speak with private attorneys who could represent defendant pro

       bono. Despite the trial court’s repeated admonishments about the perils of representing himself

       pro se, defendant repeatedly insisted that he wanted to represent himself pro se.

¶ 30       Defendant was also able to perform the basic tasks during trial where he filed pre-trial motions,

       requested a list of witnesses from the State, asked the State to clarify what discovery had been

       tendered, and asked for additional discovery from the State. During trial, he presented an opening

       statement, a closing argument, conducted a cross-examination of each of the State’s witnesses, and

       presented the testimony of a defense witness and a theory of defense to the charges which was

       coherent, albeit unsuccessful.

¶ 31       Defendant also relies upon instances in which he advanced unsuccessful trial strategies. For

       instance, defendant points to his arguments that the 126-count indictment was the product of

       prosecutorial vindictiveness, of the prosecution seeking vengeance, double jeopardy, and selective

       prosecution. During closing argument, defendant asked for a mistrial because of the large number

       of counts in the indictment. Defendant’s legal challenges to the indictment do not support his claim

       that he suffered from a “severe mental illness” and instead, evidenced his ability to understand,

       assess, and think critically about a somewhat complicated legal concept. Even if we were to find

       that defendant displayed a lack of legal sophistication, we have previously recognized:


                                                       -12-
       1-20-0866


              “…if a lack of legal sophistication or the advancement of unsupported legal
              theories, unsuccessful trial strategies, and unwise tactical decisions were a basis on
              which to conclude that an individual is not competent to conduct court proceedings,
              it would be nearly impossible for any non-legally trained criminal defendant to
              exercise his or her right to self-representation. The fact that defendant lacked the
              legal knowledge and experience to make successful arguments and tactical
              decisions that were supported by existing law and the evidence in the case simply
              demonstrates what has been long known and repeated in the context of self-
              representation – the decision to represent oneself is not wise or prudent. No matter
              how unwise such a decision may be, however, courts are obligated to respect a
              defendant’s decision to exercise his right to self-representation.” People v. McNutt,
              2020 IL App (1st) 173030, ¶ 97 [Citations omitted].

¶ 32       Defendant also points to a report from 1997 stating that he had an IQ of 80. Obviously, this

       report is outdated where it is dated 14 years before defendant’s trial. More recently, Doctor Roni

       Seltzberg assessment of defendant showed that he had “average” intelligence. And, while

       defendant never graduated from high school, his lack of education did not appear to hinder his

       ability to represent himself during the trial. Moreover, his lack of education, alone, does not

       support a finding of “severe mental illness.”

¶ 33      Defendant also asks us to consider Doctor Seltzberg’s summary report of her interview with

       defendant on July 13, 2009, showing that, at the age of nine, defendant suffered from hallucinations

       and had been hospitalized for mental illness, he was prescribed medication for auditory

       hallucinations, along with his testimony from the retrospective fitness hearing that he still hearing

       voices. However, Doctor Seltzberg already considered this information regarding defendant’s

       auditory hallucinations when making her determination that defendant was fit to stand trial. We

       also note that Doctor Seltzberg reported that, during the May 31, 2011 interview, defendant told

       her that he was “’stable right now,’ though he had been ‘lacking some therapeutic sessions as a

       child.” We do not find that this information would lead to the conclusion that defendant suffered

       from a “severe mental illness” at the time of his trial.



                                                        -13-
       1-20-0866


¶ 34       In sum, we find that there was no arguable basis to defendant’s postconviction claim that the

       trial court erred in allowing him to represent himself pro se at trial based upon his mental

       incompetence. Finding no merit to this contention, we likewise find that there is no arguable basis

       for defendant’s claim that his appellate counsel was ineffective for failing to raise this issue on

       direct appeal. Therefore, we find that defendant failed to set forth the gist of a constitutional claim

       that satisfied the low threshold for pleading a claim at the first stage of postconviction proceedings.

       Accordingly, we affirm the trial court’s summary dismissal of defendant’s postconviction petition.

¶ 35                                        CONCLUSION

¶ 36   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 37   Affirmed.




                                                        -14-